DETAILED ACTION
This is the final office action regarding application number 16/669478, filed on October 30, 2019, which claims the benefit of United States Provisional Application Serial Nos. 62/500,482 and 62/500,491, each filed on May 2, 2017.  
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 19, 2021 has been entered. Claims 32-37, 41-48, 50-51 remain pending in the application. Claims 38-40 and 49 have been cancelled. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed October 14, 2021 except for the rejections repeated in the later sections. 
Claim Interpretation
The limitation “optically flat” is interpreted as a surface with roughness in the nanometer range as described in paragraph [37] of the instant specification optically flat, that is, "flat" to within a tolerance measured on the nanometer scale.”
The limitation “no visible surface oxidation” is interpreted as surface oxidation is reduced by having an inert gas flow on the surface during machining as described in paragraph [43] of the instant specification “the flow of gas envelops the machining area in an inert argon atmosphere, preventing oxidation.”
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pin, perimeter of a pin, top surface of a pin, first portion, and second portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-37, and 41-48, 50-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written 
Claims 32 and 48 recite “wherein said support surface features a ceramic-containing material having (i) a first portion at a first elevation, said first portion being optically flat, and (ii) a second portion at a second elevation recessed or relieved with respect to said first elevation,”.  The claims further recite “wherein the first portion of the support surface is located on the top surfaces and within the perimeters of the pins.” 
Paragraph [19] of original specification describes “Figures 1A and 1B are SEM photographs at different magnifications of pins in a Si/SiC wafer chuck that were laser machined according to the instant invention.” Fig. 1 clearly describes circular holes as pins/recessed second portion. The pins can have cross-hatched pattern inside the perimeter (as described in Fig. 11a). The optically flat surface surrounds the recessed pins as described in Fig. 1A. Hence, it is not possible for the recessed pins to enclose optically flat, elevated first portion within their perimeters. The limitation “wherein the first portion of the support surface is located on the top surfaces and within the perimeters of the pins” is not supported by original disclosure.

    PNG
    media_image1.png
    499
    637
    media_image1.png
    Greyscale

Fig. 1A of the instant application
Claims 33-37, 41-47 and 50-51 are rejected based on their dependency on claims 32 and 48, respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-37, 41-48, 50-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “visible” in claims 32 and 48 renders the claim indefinite. The term "visible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, Fig. 3 and 4 of the instant application describes presence of oxygen in the pins, hence it is unclear presence of what amount of oxygen is considered as no visible oxidation. 
Claims 33-37, 41-47 and 49-51 are rejected based on their dependency on claims 32 and 48, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed 
Claims 32-37, 41-48, 50-51 are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 32, 35, 36, 41-42, 44-48, 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooke, US 9543187 (hereafter Cooke), and Peng et al., US 20180104767 claiming priority to US 62408501(hereafter Peng).
Regarding claim 32, Cooke teaches an electrostatic chuck comprising protrusions made from ceramic which is solving the same problem of controlling the roughness, flatness, and hardness of the chuck. Cooke teaches,
“A machined article of controlled roughness configured as a component for handling semiconductor wafers, comprising:” (Abstract teaches electrostatic chuck)
“ (a) a chuck having a support surface;” 
“(b) wherein said support surface features a ceramic-containing material having” (Column 9, lines 23-24 and Fig. 2 teaches layer 212 is a dielectric layer and  “the dielectric may be a ceramic”.)

    PNG
    media_image2.png
    566
    759
    media_image2.png
    Greyscale

Fig. 2 of Cooke teaches pins and channels on chuck to reduce wafer stickiness
“(i) a first portion at a first elevation, said first portion being optically flat, and” (protrusions 201 in Fig. 2 corresponds to first portion. Column 13, lines 1-3 teaches protrusions may have a peak to valley roughness “in some versions 0.2 
“(ii) a second portion at a second elevation recessed or relieved with respect to said first elevation, thereby reducing optical contact bonding;” (gaps 211 in Fig. 2 corresponds to the recessed second portion. The limitation “reducing optical contact bonding” is intended use of the gaps and protrusions. Cooke teaches in column 1, lines 25-30 that chucks “may have one or more protrusions, projections or other surface features that further separate the back side of the substrate from the covered electrode” which corresponds to reducing optical contact bonding as described in paragraph [7-9] of the instant specification. )
“(c) wherein said second portion includes at least two sets of parallel grooves or channels that are angled with respect to one another to form a cross-hatched pattern on said support surface;” (The limitation “angled with respect to one another” is describing a cross-hatch pattern. Fig. 5 and 11 teaches cross-hatch pattern on support surface formed by grooves or channels 211.)

    PNG
    media_image3.png
    599
    876
    media_image3.png
    Greyscale

Fig. 11 of Cooke teaches a cross hatch pattern on the chuck created by pins and channels
“and (d) said second portion exhibiting no visible surface oxidation, wherein the no visible oxidation is determined using optical or scanning electron microscopy;” (Cooke does not explicitly teach processing the chuck in an oxygen free environment. Peng teaches in abstract “a method of providing a texture to a surface of a component for use in a semiconductor processing chamber” by creating features on the surface by laser. Peng teaches in paragraph [31] “it may be desirable to locate the laser machine 100 and the support system 102 within  
The limitation “using optical or scanning electron microscopy” describes a characterization process in which the chuck is intended to be used. A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process. MPEP 2173.05(p). Furthermore, since the technique of characterizing oxidation through optical or scanning electron microscopy is well known in the art, the claim would have been obvious.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use nitrogen gas or other inert gases as taught in Peng during the processing of the chuck as taught in Cooke. 
One of ordinary skill in the art would have been motivated to do so in order to obtain an “oxygen-depleted environment” as taught in paragraph [31] in Peng. 
Since the technique to reduce oxidation by processing under oxygen-depleted environment was known in the prior art the claim would have been obvious to 
“and wherein the support surface includes a plurality of pins for supporting the semiconductor wafers, each one of the pins having a perimeter and a top surface defined within the perimeter, wherein the first portion of the support surface is located on the top surfaces and within the perimeters of the pins, and wherein the cross-hatched pattern formed by the grooves or channels of the second portion is located on the top surfaces and within the perimeters of the pins.” (The claim is interpreted as perimeter of pins comprises a top surface and grooves where the grooves have cross-hatched pattern. The top pin surfaces support wafers. Cooke teaches “In the art of electrostatic chucks, protrusions on the electrostatic chuck that contact the back side of the substrate can be referred to as mesas, bumps, pins, islands, surface structures and the like” in column 11, lines 35-40.  Fig. 2 teaches a plurality of protrusions 201 with a top surface defining a first portion to hold wafer 200. Fig. 2 also teaches gaps 211 corresponding to the grooves. Thus, a protrusion 201 and surrounding groove 211 
A similar cross-hatch pattern of grooves and protrusions is repeatable on top of any specific protrusion or pin top to support a substrate even further. Regarding duplication the cross-hatch pattern on pin top, “the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04-VI-B. )
Regarding claim 35,
“The article of claim 32, wherein said second portion of said support surface is made by laser machining.” (Cooke does not explicitly teach how the pins are created on the chuck. Peng teaches in paragraph [18] that the textured surface on chuck is created by laser machine. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the laser machining as taught in Peng during the processing of the chuck as taught in Cooke. One of ordinary skill in the art would have been motivated to do so in order to obtain a lower cost system as taught in paragraph [9] in Peng.)
Regarding claim 36, 
“The article of claim 32, wherein said component comprises at least one member selected from the group consisting of vacuum wafer chuck, electrostatic chuck, vacuum wafer table, wafer arm, end effector, and susceptor.” (Cooke teaches electrostatic chuck in the title.)
Regarding claim 41,
“The article of claim 32, wherein said second portion of said support surface has a roughness of at least 0.75 micron RA.” (Cooke teaches a surface roughness of 2 microns in column 13, lines 2-3 which overlaps the range in the instant claim. Cooke further teaches “controlling of the surface finish of an electrostatic chuck may be used to control the contact regions of the protrusions with the substrate” in column 13, lines 10-13 which establishes surface roughness as a result effective variable.)
Regarding claim 44,
“The article of claim 32, wherein said ceramic-containing material has an electrical resistivity greater than 1 x 106 (10E6) ohm-cm.” (Cooke teaches in column 9, lines 1-2 “the dielectric for the protrusions is made from a silicon carbide film having a resistivity of about 10.sup.8 ohm-cm” which overlaps with the claimed range.)
Regarding claim 45,
“The article of claim 32, wherein said ceramic-containing material is exclusive of ceramic oxides.” (Cooke teaches in column 9, lines 1-2 “the dielectric for the protrusions is made from a silicon carbide film”.)
Regarding claim 46,
“The article of claim 32, wherein said ceramic-containing material comprises silicon carbide.” (Cooke teaches in column 9, lines 1-2 “the dielectric for the protrusions is made from a silicon carbide film”.)
Regarding claim 47,
“The article of claim 32, wherein said channel has a depth of at least 1 micron.” (Cooke teaches in Column 12, lines 24-25 that “the protrusion has a diameter of about 500 μm and a height of about 6 μm” which corresponds to gap (corresponds to channel in the instant claim) having a depth of 6 microns that overlaps the claimed range of at least 1 micron.)
Regarding claim 48,
“ A machined article of controlled roughness, comprising: (a) a chuck having a support surface; (b) wherein said support surface features a ceramic-containing material having (i) a first portion at a first elevation, said first portion being optically flat, and (ii) a second portion at a second elevation recessed or relieved with respect to said first elevation, thereby reducing optical contact bonding; (c ) wherein said second portion includes at least two sets of parallel grooves or channels that are angled with respect to one another to form a cross-hatched pattern on said support surface; and (d) said second portion exhibiting no visible surface oxidation, wherein the no visible oxidation is determined using optical or scanning electron microscopy; and wherein the support surface includes a plurality of pins, each one of the pins having a perimeter and a top surface defined within the perimeter, wherein the first portion of the support surface is located on the top surfaces and within the perimeters of the pins, and wherein the cross- hatched pattern formed by the grooves or channels of the second portion is located on the top surfaces and within the perimeters of the pins.” (Similar scope to claim 32 and therefore rejected under the same argument.)
Regarding claim 50,
“The article of claim 48, wherein said support surface comprises at least one material selected from the group consisting of diamond and silicon carbide.”(Cooke teaches in column 9, lines 1-2 “the dielectric for the protrusions is made from a silicon carbide film”.)
Regarding claim 51,
“The article of claim 48, wherein at least said support surface comprises titanium, silicon, and silicon carbide.” (Cooke teaches in column 9, lines 1-2 “the dielectric for the protrusions is made from a silicon carbide film”.)
Claims 33-34, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooke, US 9543187 (hereafter Cooke), and Peng et al., US 20180104767 (hereafter Peng) as applied to claim 32 above, and further in view of Pou et al., WO 2016009103(hereafter Pou). 
Regarding claim 33,
“The article of claim 32, wherein said parallel grooves or channels are no more than 500 microns in width.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to form the channels in Cooke to the dimensions taught in Pou. One of ordinary skill in the art would have been motivated to do so in order to “obtain a surface with a high coefficient of friction” as taught in abstract of Pou. Since the claimed ranges of less than 500 microns overlaps the ranges of 10 micron to 500 micron disclosed by prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05-I.)
Regarding claim 34,

    PNG
    media_image4.png
    584
    518
    media_image4.png
    Greyscale

Fig. 1 of Pou teaches predefined geometric pattern formed on a ceramic chuck by laser
“The article of claim 32, wherein said parallel grooves or channels are spaced no more than 500 microns apart.” (Cooke teaches diameter of protrusions to be 1 mm, hence spacing between parallel channels is 1mm in column 3, lines 10-15. Cooke further teaches in column 5, lines 58-63 that “The spacing, height, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to form the channels in Cooke to the dimensions taught in Pou. One of ordinary skill in the art would have been motivated to do so in order to “obtain a surface with a high coefficient of friction” as taught in abstract of Pou. Since the claimed ranges of less than 500 microns overlaps the ranges of 100 micron to 1000 micron disclosed by prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05-I.)
Regarding claim 37, 
“The article of claim 34, wherein said parallel grooves or channels are spaced no more than 100 microns apart.” (Similar scope to claim 34 and therefore rejected under the same argument.)
Claims 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooke, US 9543187 (hereafter Cooke), and Peng et al., US 20180104767 (hereafter Peng) as applied to claim 32 above, and further in view of Cunha et al., Ultrafast laser surface texturing of titanium alloys, Laser Surface Modification of Biomaterials, 2016 (hereafter Cunha). 
Regarding claim 42, 
“The article of claim 32, wherein said second portion of said support surface exhibits no melted texture.” (Cooke does not teach about laser processing. Cunha teaches the ablation of metallic materials by ultrashort laser pulses which is solving the same problem of surface texturing as the instant application. Cunha teaches in section 11.2 “Once an ultrashort laser pulse interacts with a solid material, it undergoes the so-called ‘cold ablation’, in which the material directly vaporizes with almost no heat conduction, resulting in a negligible amount of molten material and absence of a recast layer…. The ablation threshold strongly depends on the laser processing parameters (radiation wavelength, pulse duration, number of pulses and processing atmosphere) as well as on the 

    PNG
    media_image5.png
    1015
    934
    media_image5.png
    Greyscale
 
Screenshot of Cunha
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use ultrashort laser pulses to prevent melting of a surface as taught in Cunha during the processing of the chuck as taught in Cooke. One of ordinary skill in the art would have been motivated to do so in order to obtain a “negligible amount of molten material and absence of a recast layer” as taught in section 11.2 in Cunha. Since the technique to reduce melting by using ultrashort laser pulses was known in the prior art the claim would have been obvious to yield predictable results. MPEP 2143, D.)
Regarding claim 43,
“The article of claim 32, wherein said second portion of said support surface exhibits no evidence of microstructural modification.” (Cooke does not teach about laser processing. Cunha teaches the ablation of metallic materials by ultrashort laser pulses which is solving the same problem of surface texturing as the instant application. Cunha teaches in section 11.2 “Once an ultrashort laser pulse interacts with a solid material, it undergoes the so-called ‘cold ablation’, in which the material directly vaporizes with almost no heat conduction, resulting in a negligible amount of molten material and absence of a recast layer [9]. The ablation phenomenon is generally characterized by a fluence or energy density threshold (ablation threshold), above which substantial and permanent 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use ultrashort laser pulses below ablation threshold to prevent modification of surface as taught in Cunha during the processing of the chuck as taught in Cooke. One of ordinary skill in the art would have been motivated to do so in order to obtain a “negligible amount of molten material and absence of a recast layer” as taught in section 11.2 in Cunha. Since the technique to avoid micro scale modification of surface by using ultrashort laser pulses below ablation threshold was known in the prior art the claim would have been obvious to yield predictable results. MPEP 2143, D.)
Response to Arguments
Applicant’s arguments filed on December 19, 2021 with respect to claim(s) 32-37, 41-48, 50-51 have been considered but are not persuasive. The applicant “and wherein the support surface includes a plurality of pins for supporting the semiconductor wafers, each one of the pins having a perimeter and a top surface defined within the perimeter, wherein the first portion of the support surface is located on the top surfaces and within the perimeters of the pins, and wherein the cross-hatched pattern formed by the grooves or channels of the second portion is located on the top surfaces and within the perimeters of the pins.”  The applicant argued that this makes the invention  distinguishable from prior art. However,  Cooke teaches a plurality of pins 201 with a top surface wherein the pin tops hold wafer 200 in Fig. 2. Fig. 2 also teaches gaps 211 corresponding to the grooves around elevated 201. Fig. 11 teaches cross-hatched pattern created on the support surface by grooves 1101.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761